                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     BRIAN BEST,                                       CASE NO. 19-cv-02252-YGR
                                   7                  Plaintiff,
                                                                                           ORDER DENYING WITHOUT PREJUDICE
                                   8            vs.                                        PLAINTIFF’S MOTION FOR SUMMARY
                                                                                           JUDGMENT
                                   9     SONOMA COUNTY SHERIFFS DEPARTMENT,
                                                                                           Re: Dkt. No. 43
                                  10                  Defendant.

                                  11

                                  12          The Court has received pro se plaintiff Brian Best’s Motion for Summary Judgment. (Dkt.
Northern District of California
 United States District Court




                                  13   No. 43.) The Court is in the process of addressing the parties’ other filings, including defendants’
                                  14   Motion to Dismiss, or in the Alternative, for a More Definite Statement, and plaintiff’s Motion for
                                  15   Leave to Amend. (See Dkt. Nos. 34, 40.) At this stage – where defendants have not yet answered
                                  16   plaintiff’s complaint – plaintiff’s Motion for Summary Judgment is premature.
                                  17          Accordingly, the Court DENIES WITHOUT PREJUDICE plaintiff’s Motion for Summary
                                  18   Judgment.
                                  19          This Order terminates Docket Number 43.
                                  20          IT IS SO ORDERED.
                                  21

                                  22   Dated: November 15, 2019
                                                                                                YVONNE GONZALEZ ROGERS
                                  23
                                                                                               UNITED STATES DISTRICT JUDGE
                                  24

                                  25

                                  26

                                  27

                                  28
